Citation Nr: 1750462	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  14-02 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Appeals Management Center in Washington, DC


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for bilateral pes planus.

2.  Entitlement to an effective date earlier than August 7, 2008 for the grant of service connection for hypertension.

(The issues of entitlement to service connection for a low back disability, right and left hip disabilities, a bilateral knee disability, bilateral hearing loss disability, lactose intolerance, a respiratory disability, chronic fatigue syndrome, sleep apnea, and tinea versicolor will the subjects of a separate decision by the Board.)


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from August 1989 to December 1991.

This matter comes before the Board of Veterans' Appeals (Board) from March and October 2011 rating decisions by the Department of Veterans Affairs Appeals Management Center (AMC) in Washington, DC.  The March 2011 rating decision granted service connection for hypertension and assigned an effective date of August 7, 2008.  The October 2011 rating decision granted service connection for bilateral pes planus and assigned an evaluation of 10 percent.  The Veteran submitted notices of disagreement with respect to each of these rating decisions.  

The issue of whether there was clear and unmistakable error (CUE) in a June 2006 rating decision that denied service connection for hypertension has been raised by the record in the Veteran's January 2014 substantive appeal, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required on his part.


REMAND

Regarding the issue of entitlement to an effective date earlier than August 7, 2008 for the grant of service connection for hypertension, the Board finds that this claim is inextricably intertwined with the CUE claim discussed in the Introduction above, because, if the AOJ finds CUE in the June 2006 rating decision, an effective date prior to August 7, 2008 might result.  Therefore, adjudication of the earlier effective date claim that is currently in appellate status must be deferred pending the adjudication of the CUE claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991). 

With respect to the evaluation of bilateral pes planus, the Board notes that in a November 2011 notice of disagreement (NOD), the Veteran indicated his belief that he met, at minimum, the criteria for a 30 percent evaluation.  In November 2013, the St. Petersburg Regional Office (RO) issued a rating decision which assigned the higher, 30 percent evaluation, effective August 7, 2008, the date of receipt of the Veteran's claim for service connection.  Therein, the RO indicated that the award of 30 percent was considered a complete grant of the benefit sought on appeal.  However, there is no indication that the Veteran has expressed satisfaction with this award.  Moreover, a higher schedular evaluation is available for pes planus.  Therefore, the issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Board observes that the filing of a NOD places a claim in appellate status.  Therefore, a statement of the case (SOC) regarding this issue must be provided to the appellant.  As such, this issue must be remanded for the issuance of an SOC.  Manlincon v. West, 12 Vet. App. 239, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the intertwined issue of whether there was CUE in a June 2006 rating decision that denied service connection for hypertension.  Only if the appellant perfects an appeal by submitting a timely and adequate NOD and substantive appeal, the AOJ should forward the claim to the Board for the purpose of appellate disposition.

2.  Ensure that all necessary development is complete and  readjudicate the claim of entitlement to an effective date earlier than August 7, 2008 for the grant of service connection for hypertension.  As discussed above, the issue of entitlement to an earlier effective date is inextricably intertwined with the CUE claim that was referred to the AOJ in the Introduction, and the Board will defer action on the appellate claim until the CUE claim has been adjudicated.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

3.  Issue the appellant an SOC on the issue of entitlement to an initial evaluation in excess of 30 percent for bilateral pes planus pursuant to 38 C.F.R. § 19.26 (2016).  If the appellant perfects his appeal by submitting a timely and adequate substantive appeal, the AOJ should return the claim to the Board for the purpose of appellate disposition.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






